Title: To Alexander Hamilton from Tobias Lear, 26 August 1790
From: Lear, Tobias
To: Hamilton, Alexander


United States.August 26th. 1790.
sir

In obedience to the command of the President of the United states, I have the honor to inform you that he approves of the enclosed Drafts of a Power and Instructions which have been submitted to him, respecting a Loan of twelve million of Dollars; but thinks an addition to the instructions given to the Agent, to the following effect might be proper, for reasons which he will assign to you, Vizt. “That the Agent shall never open a loan for more than one million of Dollars at a time, nor open a new loan ’till the old one has been expressly approved of by the President of the United States.”
I have the honor to be with the highest respect sir   Yr. most Obt. humble servant

Tobias Lear.Secretary to the President of the United states.
